Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-4, 6-7 and 9-20 are pending. Claims 1-4, 6-7 and 9-20 are under examination.
Withdrawn rejections
Applicant's amendments and arguments filed 08/03/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 101 rejection of claims 1-4 in the non-final mailed 02/03/2021 is withdrawn. Claim 1 was amended with an active step.
The 112(b) rejection of claims 1-10 in the non-final mailed 02/03/2021 is withdrawn. Claim 1 was amended with a separation step of adsorption.
The 112(b) rejection of claims 1-13 in the non-final mailed 02/03/2021 is withdrawn. Claim 1 has been amended.
The 112(b) rejection of claims 1-13 in the non-final mailed 02/03/2021 with respect to the non-ionic resin in claim 8 is withdrawn. Claim 8 was cancelled.
The 112(b) rejection of claims 1-5 and 8-13 in the non-final mailed 02/03/2021 with respect to the non-ionic resin in claim 5 is withdrawn. Claim 5 was cancelled.

The 112(a) scope of enablement rejection of claims 8-9, 11-16 and 18-20 in the non-final mailed 02/03/2021 is withdrawn. Claim 1 was amended to include a non-ionic resin. Claim 14 also requires a non-ionic resin
The 112(a) scope of enablement rejection of claims 5-6, 8-13, 14-15 and 17-20 in the non-final mailed 02/03/2021 is withdrawn. Claims 5 and 8 were canceled.
The 112(a) scope of enablement rejection of claims 8-13, 14-20 in the non-final mailed 02/03/2021 is withdrawn. Claim 8 was canceled.
The 102(a)(1) rejection of claims 1, 3-4 in the non-final mailed 02/03/2021 is withdrawn. Claim 1 was amended with the limitations of claims 5 and 8.
The 102(a)(1) rejection of claims 1-2 in the non-final mailed 02/03/2021 is withdrawn. Claim 1 was amended with the limitations of claims 5 and 8.
The 103(a) rejection of claims 1-6, 8-15 and 17-20 over ‘771 (US Patent 5,965,771, Patent date 10-1999) in the non-final mailed 02/03/2021 is withdrawn. Claim 1 was amended with the limitations of claims 5 and 8.
The following maintained objection to the specification, the newly applied 112(a) scope of enablement rejections, 112(b) rejections and the 103(a) rejection constitute the complete set of rejections and/or objections presently being applied to the instant application. The claim objections/rejections were necessitated by amendment.
Specification
The use of the term Amberlite, and Dowex, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 
This objection is being maintained because the amendments to the specification filed 08/03/2021 have not been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-4, 6, 9-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a reactive solvent (e.g. trialkylamine, phosphine oxide), does not reasonably provide enablement for any second solvent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
For example, the reactionary solvent trimethylamine is needed to form a complex with the carboxylic acid in order to elute the carboxylic acid.  Per reference ‘771 (US Patent 5,965,771, Patent date 10-1999), trimethylamine makes a complex with the carboxylic acid (see column 4, line 33). 
Elution of the carboxylic acid requires certain solvents, not any solvent. The instant disclosure only provides examples with polar aprotic and a single reactionary 
This scope of enablement rejection was originally applied to claims 5 and 8. However, these claims were cancelled and the limitations of claims 5 and 8, which still possess the scope of enablement issues, were added to independent claim 1. This rejection was necessitated by amendment.

Claims 1-2, 6-7, and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a carboxylic acid, does not reasonably provide enablement for any alcohol being adsorbed onto an non-ionic resin.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the 
For example, n-hexanol would not be absorbed on the basic non-ionic resin. See reference ‘668 (US Patent 6,316,668, Patent date 11-2001) wherein n-hexanol is used as the organic solvent when extracting carboxylic acids from poly(4-vinylpyridine). Richter et al. (A Narrow pH Range Supports Butanol, Hexanol, and Octanol Production from Syngas in a Continuous Co-culture of Clostridium ljungdahlii and Clostridium kluyveri with In-Line Product Extraction, Frontiers in microbiology, 7, pp. 1-13, Published 2016) teaches (p. 2) hexanol is made via fermentation. 
The instant specification does not provide any guidance on adsorbing an alcohol to the basic non-ionic resin, nor does the prior art above suggest this can be done.
The original scope of enablement rejection was argued to exclude an ionic resin. This was a typographical error and should have been a non-ionic resin. Evidence for this error is from the fact the examiner explicitly pointed to poly(4-vinylpyridine) as an example of the supposedly ionic resin. Poly(4-vinylpyridine) is non-ionic. Per the original rejection, n-hexanol would not be absorbed on the Poly(4-vinylpyridine) resin. See reference ‘668 (US Patent 6,316,668, Patent date 11-2001) wherein n-hexanol is used as the organic solvent when extracting carboxylic acids from poly(4-vinylpyridine).
This scope of enablement rejection was originally applied to claim 8. However, claim 8 was cancelled. The limitations of claim 8, which still possess the scope of enablement issues, were added to independent claim 1. This rejection was necessitated by amendment.
Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues amended claim 1 has all of the limiting elements of previously pending claims 5 and 8. Accordingly these amendments overcome all the 112 rejections.
Examiner’s response:
The examiner disagrees. The limitations of claims 5 and 8 were argued to have scope of enablement issues. Merely cancelling claims 5 and 8 and incorporating the limitations into claim 1 has not changed the scope of the limitations. Therefore, claim 1, which possesses the limitations of previously pending claims 5 and 8, is rejected for the identical reasons.
Moreover, the applicant has not addressed the scope of enablement issues argued by the examiner in the non-final mailed 02/03/2021. Moving the limitations that possess scope of enablement issues from claim to claim does not cure the issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 6-7 and 9-10 do not describe the way in which the solvents are utilized to yield a separation. It is not understood as to how the selection of solvents aids in and/or causes a separation. It is not even understood if the solvents have any interaction with the bio-based product in instant claim 1. 
This rejection was necessitated by amendment.
Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues amended claim 1 has all of the limiting elements of previously pending claims 5 and 8. Accordingly these amendments overcome all the 112 rejections.
Examiner’s response:
The examiner disagrees. The limitations of claims 5-7 were argued to have 112(b) issues concerning the lack of steps utilized with respect to the solvents. Merely cancelling claims 5 and incorporating the limitations into claim 1 has not changed the scope of the limitations. Therefore, claim 1, which has the limitations of previously pending claim 5, is rejected for the identical reasons.
.


 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9-13 depend from cancelled claim 8. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 9-13 are being examined to be dependent on claim 1. This rejection was necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-4, 6, 9-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘771 (US Patent 5,965,771, Patent date 10-1999). This rejection was necessitated by amendment.
Interpretation of Claims

    PNG
    media_image1.png
    217
    612
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    205
    602
    media_image2.png
    Greyscale


Scope of the Prior Art
	771 discloses (Example 1, figure 3) a separation of lactic acid from an aqueous solution using an adsorption of the lactic acid onto a resin with desorption from the resin caused by a solvent mixture of methyl ethyl ketone (MEK) and trimethylamine (TMA). Lactic acid has a boiling point of 122C.

771 teaches (Table 3) alternative resins can be used. For example, Amberlite XE-309 which contains poly(4-vinylpyridine).
771 teaches (column 9) the amine can be separated from the lactic acid via distillation and teaches (column 8) the additional solvent can be removed via distillation. 
771 teaches (column 8) the product can be isolated.

Ascertaining the Difference
	771 does not teach the use of solvents described in clam 5 in working example 1, nor the distillation of the first and second solvents from the separated lactic acid, nor the isolation of the lactic acid. 
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 771 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized a solvent mixture of acetone and dibutylamine in place of the MEK and TMA with a reasonable 
The ordinary artisan upon desorbing the lactic acid with the acetone and dibutylamine, would have distilled the acetone and dibutylamine from the lactic acid and then isolated the lactic acid with a reasonable expectation of success. The ordinary artisan would have done so because 771 teaches (column 8 and 9) the solvent and the amine can be separated from the lactic acid via distillation respectively and teaches (column 8) the product can be isolated.
Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues reference ‘771 does not disclose or teach all limiting elements of previously pending claims 5 and 8.
Examiner’s response:
The examiner disagrees. In the original rejection the examiner argued that it would have been obvious to utilize the instant solvents to separate (adsorption) a carboxylic acid and elute the acid with the solvents. See above 103 rejection. Therefore, the limitations of the previously pending claims 5 and 8 are rendered obvious in view of ‘771. The rejection is maintained.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon satisfying all 101, and 112 statutes, the limitations of a phoshine oxide or tertiary amine being the second solvent, have the potential to be allowable subject matter when utilized in separating the instant carboxylic acids.
The closest prior art is ‘771 (US Patent 5,965,771, Patent date 10-1999). 771 teaches (column 9) the trialkylamine most preferred is trimethylamine because it is more volatile than the carboxylic acid and teaches trialkylamines having a total of 8 carbons can be used. These trialkylamines do not have temperatures above the boiling point of the carboxylic acids. Therefore, it would not have been obvious to utilize the instant  phosphine oxides nor the trialkylamines with boiling points above the target carboxylic product.
Conclusion
Claims 1-4, 6-7 and 9-20 are rejected. No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628